Case 1:17-cv-11355-TLL-SDD ECF No. 16 filed 06/29/20                 PageID.1535       Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

JOHN GRANDERSON,

       Petitioner,                                   Case No. 1:17-CV-11355
v.                                                   Honorable Thomas L. Ludington
                                                     United States District Judge
SHANE JACKSON,

      Respondent.
_________________________________/

    ORDER DENYING PETITIONER’S MOTION FOR RECONSIDERATION,
 DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY AND DENYING IN
                     FORMA PAUPERIS ON APPEAL

       On May 4, 2020, the Court denied the petition for a writ of habeas corpus, declined to issue

a certificate of appealability, and denied leave to appeal in forma pauperis. Now before this Court

is petitioner’s motion for reconsideration.

       U.S. Dist. Ct. Rules, E.D. Mich. 7.1 (h) allows a party to file a motion for reconsideration.

However, a motion for reconsideration which presents the same issues already ruled upon by the

court, either expressly or by reasonable implication, will not be granted. Id. The movant shall not

only demonstrate a palpable defect by which the court and the parties have been misled, but also

show that a different disposition of the case must result from a correction thereof. U.S. Dist. Ct.

Rules, E.D. Mich. 7.1(h)(3). “A ‘palpable defect’ is a defect that is obvious, clear, unmistakable,

manifest, or plain.” See Scozzari v. City of Clare, 723 F. Supp. 2d 974, 981 (E.D. Mich. 2010).

       In his motion for reconsideration, Petitioner is merely rehashing the same arguments that

were considered and rejected by this Court when it denied him habeas relief. Petitioner’s motion

for reconsideration will be denied, because he is merely presenting issues which were already ruled
Case 1:17-cv-11355-TLL-SDD ECF No. 16 filed 06/29/20                                     PageID.1536   Page 2 of 2



upon by this Court, either expressly or by reasonable implication. See Hence v. Smith, 49 F. Supp.

2d 549, 553 (E.D. Mich. 1999).

       A certificate of appealability is required to appeal the denial of a motion for reconsideration

in a habeas case. See e.g. Amr v. U.S., 280 F. App’x 480, 486 (6th Cir. 2008). A certificate of

appealability will not be issued, because jurists of reason would not find this Court’s resolution of

petitioner’s motion for reconsideration to be debatable.

       IT IS ORDERED that the motion for reconsideration (ECF No. 15) is DENIED.

       It is further ORDERED that the Court DECLINES TO ISSUE a certificate of

appealability.

       It is further ORDERED that permission to proceed in forma pauperis on appeal is

DENIED, as any appeal would be frivolous and could not be taken in good faith.



Dated: June 29, 2020                                              s/Thomas L. Ludington
                                                                  THOMAS L. LUDINGTON
                                                                  United States District Judge




                                                 PROOF OF SERVICE

                         The undersigned certifies that a copy of the foregoing order was served
                         upon each attorney of record herein by electronic means and upon John
                         Granderson, 759555, at Macomb Correctional Facility, 34625 26 Mile
                         Road, New Haven, Mi 48048 by first class U.S. mail on June 29, 2020.

                                                          s/Suzanne Gammon
                                                          SUZANNE GAMMON




                                                          -2-
